UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2015 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From TO Commission File No. 000-23529 BRIDGETON TACTICAL ADVISORS FUND, LP Delaware 22-678474 (a Delaware Partnership) (I.R.S. Employer Identification No.) 4647 Saucon Creek Road, Suite 205 Center Valley, PA 18034 (610) 366-3922 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES xNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (do not check if a Smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNO x BRIDGETON TACTICAL ADVISORS FUND, LP INDEX TO FORM 10-Q PART I - FINANCIAL INFORMATION Item 1. Financial Statements Statements of Financial Condition Condensed Schedules of Investments Statements of Income (Loss) Statements of Changes in Partners’ Capital(Net Asset Value) Notes to Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II - OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Mine Safety Disclosures Item 5. Other Information Item 6. Exhibits PART I - FINANCIAL INFORMATION Item 1. Financial Statements BRIDGETON TACTICAL ADVISORS FUND, LP STATEMENTS OF FINANCIAL CONDITION As of March 31, 2015 (Unaudited) and December 31, 2014 March 31, December 31, ASSETS Equity in broker trading accounts: Due from brokers (including margin deposits of$774,501 for 2015 and $591,118 for 2014) $ $ Purchased options on futures contracts (premiums paid - $71,275 for 2015 and $167,200 for 2014) Written options on futures contracts (premiums received - $875 for 2015 and $71,600 for 2014) ) ) Net unrealized gain on open futures contracts Deposits with brokers Cash and cash equivalents Due from General Partner TOTAL ASSETS $ $ LIABILITIES AND PARTNERS’ CAPITAL (NET ASSET VALUE) LIABILITIES Prepaid subscriptions $ $ Redemptions payable - Other accrued expenses Accrued management fees TOTAL LIABILITIES PARTNERS’ CAPITAL (NET ASSET VALUE) Limited partners - Class A (1,251.9444 and 1,259.7566 fully redeemable units at March 31, 2015 and December 31, 2014, respectively) Limited partners - Class B (580.2534 fully redeemable units at March 31, 2015 and December 31, 2014) General partner - Class A (0.2618 fully redeemable units at March 31, 2015 and December 31, 2014) TOTAL PARTNERS’ CAPITAL (NET ASSET VALUE) TOTAL LIABILITIES AND PARTNERS’ CAPITAL (NET ASSET VALUE) $ $ See Notes to Financial Statements. BRIDGETON TACTICAL ADVISORSFUND, LP CONDENSED SCHEDULES OF INVESTMENTS As of March 31, 2015 (Unaudited) LONG FUTURES CONTRACTS Unrealized % of Gain Partners’ (Loss), Net Capital* Futures Industry Sector Commodities $ ) )% Financials % Stock indices % Total long futures contracts $ % SHORT FUTURES CONTRACTS Unrealized % of Gain, Partners’ Net Capital* Futures Industry Sector Commodities $ % Currencies % Energy % Metals % Total short futures contracts $ % Total futures contracts $ % % of Partners’ Fair Value Capital* PURCHASED OPTIONS ON FUTURES CONTRACTS Currencies $ % Total purchased options on futures contracts (premiums paid - $71,275) $ % WRITTEN OPTIONS ON FUTURES CONTRACTS Currencies $ ) )% Total written options on futures contracts (premiums received - $875) $ ) )% *No single contract’s value exceeds 5% of partners’ capital. See Notes to Financial Statements. BRIDGETON TACTICAL ADVISORSFUND, LP CONDENSED SCHEDULES OF INVESTMENTS (CONTINUED) As of December 31, 2014 LONG FUTURES CONTRACTS Unrealized % of Gain Partners’ (Loss), Net Capital* Futures Industry Sector Commodities $ ) )% Financials % Stock indices % Total long futures contracts $ % SHORT FUTURES CONTRACTS % of Unrealized Partners’ Gain, Net Capital* Futures Industry Sector Commodities $ % Currencies % Energy % Metals % Total short futures contracts $ % Total futures contracts $ % % of Partners’ Fair Value Capital* PURCHASED OPTIONS ON FUTURES CONTRACTS Energy $ % Total purchased options on futures contracts (premiums paid - $167,200) $ % WRITTEN OPTIONS ON FUTURES CONTRACTS Energy $ ) )% Total written options on futures contracts (premiums received $71,600) $ ) )% *No single contract’s value exceeds 5% of partners’ capital. See Notes to Financial Statements. BRIDGETON TACTICAL ADVISORS FUND, LP STATEMENTS OF INCOME (LOSS) For the Three Months Ended March 31, 2015 and 2014 (Unaudited) Three Months Ended March 31, NET INVESTMENT (LOSS) Income: Interest income $ $ Expenses: Brokerage commissions Placement agent trail fees - Management fees Professional fees Accounting, administrative and other expenses Total expenses Net investment (loss) ) ) TRADING PROFITS (LOSSES) Profits (losses) on trading of futures, options on futures, and forward currency contracts: Net realized gains (losses) on closed contracts ) Change in net unrealized (losses) on open contracts ) ) Net trading profits (losses) ) NET INCOME (LOSS) $ $ ) NET INCOME (LOSS) PER UNIT (based on weighted average number of units outstanding during the period) Class A $ $ ) Class B - Series 1 $ $ ) Class B - Series 2 $ $ ) Class B - Series 3 - $ ) See Notes to Financial Statements. BRIDGETON TACTICAL ADVISORS FUND, LP STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) For the Three Months Ended March 31, 2015 (Unaudited) CLASS A CLASS B LIMITED PARTNERS General Partner Limited Partners Total Series 1 Series 2 Total Units Amount Units Amount Class A Units Amount Units Amount Class B Total PARTNERS' CAPITAL, Janauary 1, 2015 $ Subscriptions - Redemptions - - ) ) ) - ) Net income - 43 - - - PARTNERS' CAPITAL, March 31, 2015 $ Net Asset Value Per Unit Class A Class B, Series 1 Class B, Series 2 January 1, 2015 $ $ $ March 31, 2015 $ $ $ (1)Based on 1,260.0184 Class A units (2)Based on 1,252.2062 Class A units See Notes to Financial Statements. BRIDGETON TACTICAL ADVISORS FUND, LP STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) For the Three Months Ended March 31, 2014 (Unaudited) CLASS A CLASS B LIMITED PARTNERS General Partner Limited Partners Total Series 1 Series 2 Series 3 Total Units Amount Units Amount Class A Units Amount Units Amount Units Amount Class B Total PARTNERS' CAPITAL, Janauary 1, 2014 $ Subscriptions - Redemptions - - ) - ) ) Net (loss) - ) - ) ) - ) - ) - ) ) ) PARTNERS' CAPITAL, March 31, 2014 $ Net Asset Value Per Unit Class A Class B, Series 1 Class B, Series 2 Class B, Series 3 January 1, 2014 $ March 31, 2014 $ (1)Based on 1,420.7648 Class A units (2)Based on 1,377.9826 Class A units See Notes to Financial Statements. BRIDGETON TACTICAL ADVISORS FUND, LP NOTES TO FINANCIAL STATEMENTS For the Three Months Ended March 31, 2015 and 2014 (Unaudited) 1. BASIS OF PRESENTATION The interim financial statements of Bridgeton Tactical Advisors Fund, LP, formerly, RFMC Tactical Advisors Fund, LP and RFMC Willowbridge Fund, L.P. (the “Partnership”), included herein, have been prepared by us without audit according to the rules and regulations of the Securities and Exchange Commission (“SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) and Rule 8-03 of Regulation S-X may be omitted pursuant to such rules and regulations.These financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Partnership’s Annual Report on Form 10-K for the year ended December 31, 2014 filed with the SEC.The Partnership follows the same accounting policies in the preparation of interim reports as set forth in the annual report.In the opinion of management, the financial statements reflect all adjustments, which are of a normal and recurring nature, necessary for a fair presentation of the financial position, results of operations and changes in partners’ capital for the interim periods presented.The results of operations for the three months ended March 31, 2015 and 2014 are not necessarily indicative of the results to be expected for a full year or for any other period. 2. PARTNERSHIP ORGANIZATION The Partnership, a Delaware limited partnership, was organized on January 24, 1986.Prior to March 1, 2010, Willowbridge Associates, Inc (“Willowbridge”) served as the Partnership’s sole trading advisor. Effective March 1, 2010, the Partnership added Quantitative Investment Management, LLC (“QIM”) as an additional trading advisor and effective August 1, 2011, the Partnership added DPT Capital Management, LLC (“DPT”) and PJM Capital (“PJM”) as trading advisors. Effective March 1, 2013, the Partnership added 3D Capital Management, LLC (“3D Capital”) as a trading advisor. Effective October 22, 2013, the Partnership added Revolution Capital Management LLC (“Revolution”) as a trading advisor. Effective October 1, 2014, the Partnership added Bridgeton Fund Management, LLC (“Bridgeton”) as a Trading Advisor (Willowbridge, QIM, DPT, PJM, 3D Capital, Revolution, and Bridgeton, collectively the “Trading Advisors”). The Partnership terminated the relationship with DPT, PJM, 3D Capital, and QIM effective January 31, 2013, July 1, 2013, December 31, 2013, and April 30, 2014, respectively, and Revolution and Willowbridge were both terminated effective October 31, 2014. Effective November 1, 2014, Bridgeton is acting as both the General Partner and the sole Trading Advisor. The Partnership is an Investment Company that follows the accounting and reporting guidance of the Financial Accounting Standards Board ("FASB") Accounting Standards Codification (the "Codification" or "ASC") Topic 946 - Financial Services - Investment Companies. The Partnership's business is to trade, buy, sell or otherwise acquire, hold or dispose of futures contracts, options on physical commodities and on futures contracts, forward contracts, and instruments that may be the subject of a futures contract, including equities, indices and sectors ("Commodity Interests"), and any rights pertaining thereto and to engage in all activities incident thereto. The objective of the Partnership is the appreciation of its assets though speculative trading. From the Partnership’s start until February 1, 2011, Ruvane Fund Management Corporation, a Delaware corporation (“Ruvane” or the “General Partner” for periods prior to March 1, 2011), was the sole general partner of the Partnership.From that date until March 1, 2011, Bridgeton Fund Management, LLC (“Bridgeton” or the “General Partner” for periods on or after March 1, 2011) was a co-general partner of the Partnership with Ruvane.Effective March 1, 2011, Bridgeton is the sole general partner of the Partnership.Bridgeton has been registered with the Commodity Futures Trading Commission (“CFTC”) pursuant to the Commodity Exchange Act (“CEA”) as a Commodity Pool Operator (“CPO”) since January 11, 2011 and has been a member of the National Futures Association (“NFA”) since January 11, 2011. The General Partner is required by the Limited Partnership Agreement, as amended and restated (the “Agreement”), to contribute $1,000 to the Partnership. In accordance with Section 5 of the Agreement, the Partnership offers separate classes of limited partnership interests, whereby interests which were issued prior to January 16, 2003 by the Partnership will be designated as Class A interests. The Partnership also offers Class B limited partnership interests through a private offering pursuant to Regulation D as adopted under section 4(2) of the Securities Act of 1933, as amended. The Partnership will offer the Class B interests up to an aggregate of $100,000,000; provided that the General Partner may increase the amount of interests that will be offered in increments of $10,000,000 after notice to the limited partners.Certain expensesfor the Class B interests differ from those of the Class A interests, but in all other respects the Class A interests and the Class B interestsare identical. The Class A interests and Class B interests will also be traded pursuant to the same trading programs. BRIDGETON TACTICAL ADVISORS FUND, LP NOTES TO FINANCIAL STATEMENTS (CONTINUED) For the Three Months Ended March 31, 2015 and 2014 (Unaudited) 2. PARTNERSHIP ORGANIZATION (CONTINUED) From January 1, 2014 to April 30, 2014, the Partnership allocated its trading assets to the Trading Advisors: approximately 40% to Willowbridge, 35% to QIM, 25% to Revolution. From May 1, 2014 to September 30, 2014, the Partnership allocated its trading assets to the Trading Advisors: approximately 64% to Willowbridge and 36% to Revolution. During the month of October 2014, the allocation was adjusted to 47% for Willowbridge, 16% to Revolution, and 37% to Bridgeton. Effective November 1, 2014, the Partnership allocated 100% of its trading assets to Bridgeton. The General Partner, in the future, may allocate the Partnership’s assets to other trading strategies and investment programs. The Partnership shall end upon withdrawal, insolvency or dissolution of the General Partner or a decline of greater than fifty percent of the net assets of the Partnership as defined in the Agreement, or the occurrence of any event which shall make it unlawful for the existence of the Partnership to be continued. 3. SIGNIFICANT ACCOUNTING POLICIES A. Method of Reporting The Partnership’s financial statements are prepared in accordance with U.S. GAAP. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income (loss) and expenses during the reporting period. Actual results could differ from these estimates. FASB Codification is the single source of U.S. GAAP. The Partnership has elected not to provide a statement of cash flows as permitted under ASC Topic 230, Statement of Cash Flows. B. Cash and Cash Equivalents The Partnership has defined cash and cash equivalents as cash and short-term, highly liquid investments with maturities of three months or less when acquired.Money market mutual funds, which are included in cash equivalents, are classified as Level 1 fair value estimates (unadjusted quoted prices in active markets for identical assets) under the fair value hierarchy provisions as described in ASC Topic 820, Fair Value Measurement.At March 31, 2015 and December 31, 2014, the Partnership had investments in money market mutual funds of $7,752,813 and $7,751,841, respectively.Interest received on cash deposits and dividends received from money market mutual funds are included as interest income and recognized on an accrual basis. C. Due from Brokers Due from brokers represents deposits required to meet margin requirements and excess funds not required for margin.Due from brokers at March 31, 2015 and December 31, 2014 consisted of cash on deposit with the brokers of $2,091,294 and $1,723,176, respectively.The Partnership is subject to credit risk to the extent any broker with whom the Partnership conducts business is unable to deliver cash balances or securities, or clear securities transactions on the Partnership’s behalf.The General Partner monitors the financial condition of the brokers with which the Partnership conducts business and believes that the likelihood of loss under the aforementioned circumstances is remote. Interest income is recognized on an accrual basis. BRIDGETON TACTICAL ADVISORS FUND, LP NOTES TO FINANCIAL STATEMENTS (CONTINUED) For the Three Months Ended March 31, 2015 and 2014 (Unaudited) 3.SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) D. Investments in Futures Contracts, Options on Futures Contracts, and Forward Currency Contracts Investments in futures contracts, options on futures contracts, and forward currency contracts are recorded on the trade date and open contracts are reported in the financial statements at their fair value on the last business day of the reporting period. The fair value of exchange-traded futures and options on futures contracts is determined by the various futures exchanges, and reflects the settlement price for each contract as of the close of the last business day of the reporting period. Accordingly, such contracts are classified as Level 1 fair value estimates under the fair value hierarchy as described within ASC Topic 820, Fair Value Measurement. The fair value of forward currency (non-exchange traded) contracts is determined based on the interpolation of mid spot rates and forward points, as provided by a leading data provider. Such valuation technique for forward currency contracts represents both a market approach and an income approach to fair value measurements, and accordingly, forward currencycontracts are categorized as Level 2 fair value estimates under ASC Topic 820. Gains or losses are realized when contracts are liquidated, on a first-in-first-out basis.Realized gains are netted with realized losses for financial reporting purposes and shown under the caption “Net realized gains (losses) on closed contracts” in the Statements of Income (Loss). As the Partnership has the right of offset, the Partnership presents the aggregate net unrealized gains on open futures contracts with such brokers as “Net unrealized gains on open futures contracts” and the aggregate net unrealized losses on open futures contracts with such brokers as “Net unrealized losses on open futures contracts” in the Statements of Financial Condition, as applicable. The net unrealized gains on open futures contracts with one broker are not offset against net unrealized losses on open futures contracts from another broker in the Statements of Financial Condition where applicable (see Note 5., Derivative Instruments, for disclosures about offsetting derivative assets and liabilities). Any change in net unrealized gain or loss from the preceding period is reported in the Statements of Income (Loss) under the caption “Change in net unrealized (losses) on open contracts.” E. Brokerage Commissions Prior to November 1, 2014, the Class A limited partners paid to the General Partner a flat brokerage commission of 4.0% annually of the net asset value of the Class A limited partners’ capital as of the beginning of each month.Prior to November 1, 2014, Class B limited partners paid to the General Partner a flat brokerage commission equal to the following percentages of each Series’ applicable net asset value:Series 1 – 3%, Series 2 – 6%, and Series 3 – 5%.Effective November 1, 2014, each of Class A interests and Class B interests pay to the General Partner a flat-rate monthly brokerage commission of approximately 0.13% (1.56% per year) of the net asset value of the Class A interests and Class B interests as of the beginning of each month.The General Partner will pay from this amount all floor brokerage, exchange, clearing and NFA fees with respect to the Partnership’s trading, but the Partnership will pay all other execution costs, including give-up charges and service fees assessed by certain forward dealing desks. From these amounts, the General Partner paid (1) actual trading commissions incurred by the Partnership of $26,912 and $55,370 for the three months ended March 31, 2015 and 2014, respectively, and, prior to November 1, 2014, (2) 3.0% to properly registered selling agents as their ongoing compensation for servicing Class B limited partners (and to the extent the amount was less than 3%, the brokerage commissions with respect to such Class B limited partnership interests would be reduced accordingly).Effective November 1, 2014, the properly registered selling agents are paid through the placement agent trail fee (see Note 3.I.). Approximately 35% to 45% of the actual trading commissions incurred by the Partnership is remitted by the brokers to an Introducing Broker affiliated with Bridgeton. BRIDGETON TACTICAL ADVISORS FUND, LP NOTES TO FINANCIAL STATEMENTS (CONTINUED) For the Three Months Ended March 31, 2015 and 2014 (Unaudited) 3.SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) E. Brokerage Commissions (Continued) Brokerage commissions charged to each Class or Series of class were as follows: For the Three Months Ended March 31, Class A $ $ Class B – Series 1 Class B – Series 2 Class B – Series 3 - Total $ $ As of March 31, 2015 and December 31, 2014, $9,376 and $9,815, respectively, were due from the General Partner for reimbursement of brokerage commissions advanced by the Partnership. F. Allocation of Income (Loss) Net realized and unrealized trading profits and losses, interest income and other operating income and expenses, except Class or Series specific brokerage commission charges or placement agent trail fees, are allocated to the partners monthly in proportion to their capital account balances, as defined in the Agreement.Class and/or Series specific commission charges or placement agent trail fees are allocatedmonthly to the partners of the respective Class and/or Series in proportion to their respective capital account balances within the Class and/or Series. G. Incentive Fees Pursuant to the Trading Advisory Agreements with Willowbridge (“Willowbridge Agreement”), QIM (“QIM Agreement”), Revolution (“Revolution Agreement”), and Bridgeton (“Bridgeton Agreement”), the Trading Advisors are entitled to an incentive fee based on the New Profits, the New Net Profits, the New Net Total Return, or the Net New High Profits, as defined in the applicable Trading Advisory Agreements, of the Partnership’s trading assets allocated to the respective Trading Advisor. The Trading Advisors earn such incentive fees on a quarterly basis. Willowbridge was entitled to a quarterly incentive fee of 25% of any New Profits, as defined in the Willowbridge Agreement.The term “New Profits” for the purpose of calculating Willowbridge’s incentive fee only, is defined as the excess (if any) of (A) the net asset value of the Partnership’s trading assets allocated to Willowbridge as of the last day of any calendar quarter (before deduction of incentive fees paid or accrued for such quarter), over (B) the net asset value of the Partnership’s trading assets allocated to Willowbridge as of the last day of the most recent quarter for which an incentive fee was paid or payable (after deduction of such incentive fee).In computing New Profits, the difference between (A) and (B) above was (i) increased by the amount of any distributions or redemptions paid or accrued by the Partnership as of or subsequent to the date in (B) through the date in (A), (ii) adjusted (either decreased or increased, as the case may be) to reflect the amount of any additional allocations or negative reallocations of Partnership assets from the date in (B) to the last day of the quarter as of which the current incentive fee calculation is made, and (iii) increased by the amount of any losses attributable to redemptions. QIM was entitled to a quarterly incentive fee of 30% of any New Net Profits (as defined in the QIM Agreement) in the Partnership’s account as of each calendar quarter end. “New Net Profits”, for the purpose of calculating QIM’s incentive fee, is defined as the excess of cumulative gain/loss from commodity trading (excluding interest) less trading and management fees over its highest past value at any prior calendar quarterly period with respect to trading assets allocated to QIM. The “gain/loss from commodity trading” is the net gain or loss from closed and completed commodity transactions (after brokerage commissions) plus the increases/decreases in the value of open positions at the end of each calendar quarter (accounting for commissions that would be incurred by closing such open positions). In the event of any subsequent losses, the quarterly incentive fees were not charged until there were Net New Profits to offset such losses. BRIDGETON TACTICAL ADVISORS FUND, LP NOTES TO FINANCIAL STATEMENTS (CONTINUED) For the Three Months Ended March 31, 2015 and 2014 (Unaudited) 3.SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) G. Incentive Fees (Continued) Revolution was entitled to a quarterly incentive fee of 20% of any New Net Total Return (as defined in the Revolution Agreement) in the Partnership’s account as of each calendar quarter end. “New Net Total Return”, for the purpose of calculating Revolution’s incentive fee, is computed using the formula: (1) the net of realized profits and loss during the period, plus (2) the change in unrealized profit and loss on open positions during the period, plus (3) accrued interest income, minus (4) all brokerage commissions, transaction fees, management fees and other charges incurred during the period and minus (5) cumulative net loss, if any, carried over from previous periods. Cumulative net loss shall be computed by totaling all net profit in each period (quarter or month) in which there was such a profit and subtracting from it all net loss in each period (quarter or month) in which there was such a loss, provided that the full cumulative net loss would not be carried over where a withdrawal had occurred. Instead, a portion of the loss (calculated by dividing the withdrawn amount by the total under management and multiplying the result by the cumulative net loss) attributable to the withdrawn amount would first be subtracted from the cumulative net loss. Bridgeton is entitled to a quarterly incentive fee equal to 10% of the Net New High Profits (as defined in the Bridgeton agreement). “Net New High Profits” is defined as the excess of the cumulative realized and unrealized gain or loss from commodity trading plus interest, less monthly management fees and previous incentivefees over the highest past value at any previous calendar quarter end. In the event of subsequent losses, the incentive fee would not be charged until there are “Net New High Profits.” Incentive fees once earned are not subject to refund if subsequent periods result in losses. The incentive fee will be waived until such time that the respective Class or Series’ unit net asset value exceeds the high water mark achieved in December 2008. There were no incentive fees earned for Willowbridge, QIM, Revolution, or Bridgeton for the three months ended March 31, 2015 and 2014. H. Management Fees Through October 31, 2014, the General Partner charged a general partner management fee each beginning of month at 1/12 of 1% of the Partnership’s net assets as of the beginning of the respective month.Effective November 1, 2014, the General Partner charges such management fee each beginning of month at 1/12 of 0.35% of the Partnership’s net assets as of the beginning of the respective month. For the three months ended March 31, 2015 and 2014, the Partnership recorded management fee expense earned by the General Partner of $8,893 and $25,536, respectively. The Partnership paid to Willowbridge a quarterly trading advisor management fee of 0.25% (1% per year) of the Partnership’s trading assets allocated to Willowbridge. The Partnership paid Revolution a monthly trading advisor management fee of 0.083% (1% per year) of the Partnership’s trading assets allocated to Revolution. The Partnership pays Bridgeton a monthly trading advisor management fee of 0.07083% (0.85% per year) of the Partnership’s trading assets allocated to Bridgeton. QIM was not paid a trading advisor management fee. The aggregate trading assets allocated to the Trading Advisors may exceed the net asset value of the Partnership, and accordingly management fees may exceed that which would be assessed based on net asset value. Management fees earned by the Trading Advisors were as follows for the three months ended March 31: Bridgeton $ $ - Revolution - Willowbridge - Total $ $ As of March 31, 2015 and December 31, 2014, management fees of $450 and $253, respectively, were due to Bridgeton. BRIDGETON TACTICAL ADVISORS FUND, LP NOTES TO FINANCIAL STATEMENTS (CONTINUED) For the Three Months Ended March 31, 2015 and 2014 (Unaudited) 3. SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) I. Placement Agent Trail Fees Effective November 1, 2014, the Partnership pays properly registered selling agents a monthly Placement Agent Trail Fee of 0.083% (1.0% per year) for their ongoing service to the Partnership with regard to any Class A interests sold by said selling agents or a fee of 0.167% (2.0% per year) for their ongoing service to the Partnership with regard to any Class B2 interests sold by said selling agents. There is no Placement Agent Trail Fee paid by Class B1 interests. Prior to November 1, 2014, the General Partner paid such selling agent fees from the flat-rate General Partner brokerage commission charged to the Partnership. Placement agent trail fees separately paid by the Partnership for the three months ended March 31, 2015 totaled $25,198, including $1,607 paid to the General Partner or its affiliates. As of March 31, 2015 and December 31, 2014, $527 and $990, respectively, of placement agent fees were due to the General Partner or its affiliates and are included with other accrued expenses in the Statements of Financial Condition. J. Income Taxes No provision for income taxes has been provided in the accompanying financial statements as each partner is individually liable for taxes, if any, on his or her share of the Partnership’s profits. The Partnership applies the provisions of Codification Topic 740, Income Taxes, which prescribe the minimum recognition threshold a tax position must meet in connection with accounting for uncertainties in income tax positions taken or expected to be taken by an entity before being measured and recognized in the financial statements.This accounting standard requires the evaluation of tax positions taken or expected to be taken in the course of preparing the Partnership’s financial statements to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority.Tax positions with respect to tax at the Partnership level not deemed to meet the “more-likely-than-not” threshold would be recorded as an expense in the current year.The Partnership has elected an accounting policy to classify interest and penalties, if any, as interest expense.The General Partner has concluded there is no tax expense or interest expense related to uncertainties in income tax positions for the three months ended March 31, 2015 and 2014. The Partnership files U.S. federal and state tax returns.The 2012 through 2014 tax years generally remain subject to examination by U.S. federal and most state authorities. K. Subscriptions Partnership units may be purchased on the first day of each month at the net asset value per unit determined on the last business day of the previous month.Partners’ contributions received in advance for subscriptions are recorded as prepaid subscriptions in the Statements of Financial Condition. L. Redemptions Limited partners may redeem some or all of their units at the net asset value per unit as of the last business day of each month with at least ten days written notice to the General Partner. M. Foreign Currency Transactions The Partnership’s functional currency is the U.S. dollar; however, it transacts business in currencies other than the U.S. dollar.Assets and liabilities denominated in currencies other than the U.S. dollar are translated into U.S. dollars at the rates in effect at the date of the respective Statement of Financial Condition.Income and expense items denominated in currencies other than the U.S. dollar are translated into U.S. dollars at the rates in effect during the period.Gains (losses) resulting from the translation to U.S. dollars totaled $5,841 and $(1,344) for the three months ended March 31, 2015 and 2014, respectively, and are reported as a component of “Net realized gains (losses) on closed contracts” in the Statements of Income (Loss). BRIDGETON TACTICAL ADVISORS FUND, LP NOTES TO FINANCIAL STATEMENTS (CONTINUED) For the Three Months Ended March 31, 2015 and 2014 (Unaudited) 3. SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) N. Indemnifications The Partnership has entered into agreements which provide for the indemnifications against losses, costs, claims and liabilities arising from the performance of its obligations under such agreements, except for gross negligence or bad faith.The Partnership’s individual maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Partnership that have not yet occurred.The Partnership generally expects the risk of loss from indemnification claims in the future to be remote. 4. FAIR VALUE Fair value of an investment is the amount that would be received to sell the investment in an orderly transaction between market participants at the measurement date (i.e. the exit price). The fair value hierarchy, as more fully described in ASC Topic 820, Fair Value Measurement, prioritizes and ranks the level of market price observability used in measuring investments at fair value.Market price observability is impacted by a number of factors, including the type of investment and the characteristics specific to the investment.Investments with readily available active quoted prices or for which fair value can be measured from actively quoted prices generally will have a higher degree of market price observability and a lesser degree of judgment used in measuring fair value. Investments measured and reported at fair value are classified and disclosed in one of the following categories: Level 1 – Quoted prices are available in active markets for identical investments as of the reporting date.The types of investments included in Level 1 are publicly traded investments.As required by ASC Topic 820, Fair Value Measurement, the Partnership does not adjust the quoted price for these investments even in situations where the Partnership holds a large position and a sale could reasonably impact the quoted price. Level 2 – Pricing inputs are other than quoted prices in active markets, which are either directly or indirectly observable as of the reporting date, and fair value is determined through the use of models or other valuation methodologies.Investments which are generally included in this category are investments valued using market data. Level 3 – Pricing inputs are unobservable and include situations where there is little, if any, market activity for the investment.Fair value for these investments is determined using valuation methodologies that consider a range of factors, including but not limited to the price at which the investment was acquired, the nature of the investment, local market conditions, trading values on public exchanges for comparable securities, current and projected operating performance and financing transactions subsequent to the acquisition of the investment.The inputs into the determination of fair value require significant management judgment.Due to the inherent uncertainty of these estimates, these values may differ materially from the values that would have been used had a ready market for these investments existed.Investments that are included in this category generally are privately held debt and equity securities. In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, an investment's level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement.The General Partner’s assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment, and considers factors specific to the investment.The Partnership recognizes transfers, if any, between fair value hierarchy levels at the beginning of the reporting period. There were no transfers into or out of the fair value hierarchy levels during the three months ended March 31, 2015 and the year ended December 31, 2014. The following table summarizes the valuation of the Partnership’s investments by the above fair value hierarchy levels.Fair value is presented on a gross basis even though certain assets and liabilities qualify for net presentation in the Statements of Financial Condition: BRIDGETON TACTICAL ADVISORS FUND, LP NOTES TO FINANCIAL STATEMENTS (CONTINUED) For the Three Months Ended March 31, 2015 and 2014 (Unaudited) 4. FAIR VALUE (CONTINUED) As of March 31, 2015 Description Level 1 Level 2 Level 3 Total Assets Futures contracts Commodities $ $
